EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Herd on 21 December 2021.
The application has been amended as follows: 
In the specification:
Paragraph [0121] in line 5 after “15004” please insert - - providing a base structure having a front surface - - 
Paragraph [0121] in line 8 after “distal pods.” please insert - - The proximal and distal pods 15010 and 15020 and the central pod 15053 with pod segments 15051-15054 (embodiments of FIGS. 25A through 25D) or 15055-15058 (embodiment of FIG. 25E) form the cleaning element carrier and is at least partially suspended above the front surface of the base structure. The cleaning element carrier as shown in Figures 25A-25E has a top surface, a bottom surface, and lateral edges extending between the top and bottom surfaces. - - 
Paragraph [0122] in line 7 after “15002.” please insert - - In this manner the cleaning element carrier is coupled to the base structure at the bottom surface and the lateral edges are spaced and isolated from the base structure.” - -

In the claims:
Cancel claim 15
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The specification was amended so as to provide proper antecedent basis for the claimed subject matter. There is support for the amendments in the original specification and drawings specifically for the embodiment shown in Figures 25A-25E.
Neither Hegemann (5,407,254) nor Pfenniger et al. (US 6,988,777) disclose the invention as claimed in the amendment of 6 December 2021. In Pfenniger et al. and in Hegemann, the cleaning element carrier is coupled to the base structure by the lateral edges and the lateral edges are not isolated from the base structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg